United States Court of Appeals
                         FOR THE EIGHTH CIRCUIT
                                 ___________

                                 No. 03-1706
                                 ___________

Andra L. Nicholson,                    *
                                       *
             Appellant,                *
                                       * Appeal from the United States
      v.                               * District Court for the District
                                       * of Minnesota.
Timothy O’Dell, Warden CCA/PCF;        *
Jon E. Litscher, Wisconsin Secretary   *         [UNPUBLISHED]
DOC; Corrections Corporation of        *
America, Sued as Correction            *
Corporation of America,                *
                                       *
             Appellees.                *
                                  ___________

                        Submitted: August 20, 2003

                            Filed: August 25, 2003
                                 ___________

Before WOLLMAN, FAGG, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
                           ___________
PER CURIAM.

       Wisconsin inmate Andra Nicholson appeals the district court’s1 dismissal of
his civil complaint. Having carefully reviewed the record and the submissions on
appeal, we reject Mr. Nicholson’s arguments and conclude that the district court’s
judgment should be affirmed. Accordingly, we affirm. See 8th Cir. R. 47B.

      A true copy.

            Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




      1
       The Honorable James M. Rosenbaum, Chief Judge, United States District
Court for the District of Minnesota, adopting the report and recommendations of the
Honorable Franklin L. Noel, United States Magistrate Judge for the District of
Minnesota.

                                        -2-